PER CURIAM.
Elton Julius Haberman, who claims to be a minister of religion, was given a 1-A classification by his local draft board. The Board of Appeals by unanimous vote also placed the registrant in Class 1-A. In due course Haberman was ordered by the local board to report for induction. Thereupon he appeared at the office of the local board, accompanied by his lawyer, and gave notice that he refused to be inducted. Having refused to report for induction, he was indicted, tried, convicted, and sentenced to thirteen months imprisonment for violation of the Selective Service and Training Act of 1940, 50 U.S.C.A. Appendix § 311.
The trial court, after hearing the evidence, found that the classification of the appellant was not arbitrary or capricious saying: “I think he had a fair hearing before both boards, and I think both boards reached the correct conclusion in the case; that is, that he is not, under the Act, — no matter what he may be in the organization to which he belongs, a minister of religion * *
It is without dispute that appellant did not report for induction after having been lawfully ordered to do so. This constituted a violation of the Act. The judgment is affirmed on the authority of Buttecali v. United States, 5 Cir., 130 F.2d 172; Fletcher v. United States, 5 Cir., 129 F.2d 262; United States v. Grieme, 3 Cir., 128 F.2d 811.
Affirmed.